Case 2:14-cv-14028-MFL-PJK ECF No. 41 filed 09/09/20          PageID.1776        Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

PHILLIP CHARLES GIBBS,

             Petitioner,                              Case No. 14-cv-14028
                                                      Hon. Matthew F. Leitman
v.

JEFFREY WOODS,

            Respondent.
__________________________________________________________________________/

                                     JUDGMENT

      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Opinion and Order entered on September 9, 2020:

      IT IS ORDERED AND ADJUDGED that the petition for a writ of habeas corpus is

DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is GRANTED IN

PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

GRANTED.

                                               DAVID J. WEAVER
                                               CLERK OF THE COURT

                                               By: s/Holly A. Monda
                                               Deputy Clerk
Approved:

s/Matthew F. Leitman________                   Dated: September 9, 2020
Matthew F. Leitman                             Flint, Michigan
United States District Court

                                           1
